 Case 8:19-cv-01007-DMG-RAO Document 38 Filed 10/30/20 Page 1 of 2 Page ID #:2801




1                                                                              JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
                                              ) Case No.: SA CV 19-1007-DMG (RAOx)
12   SILVERADO HOSPICE, INC.;                 )
                                              )
13   PROCARE HOSPICE, LLC,                    ) JUDGMENT
                                              )
14                           Plaintiffs,      )
                                              )
15               v.                           )
                                              )
16   ALEX M. AZAR II, Secretary of            )
                                              )
17   United States Department of Health and   )
                                              )
18   Human Services,                          )
                                              )
19                           Defendant.       )
                                              )
20                                            )
                                              )
21
22
23
24
25
26
27
28

                                              -1-
 Case 8:19-cv-01007-DMG-RAO Document 38 Filed 10/30/20 Page 2 of 2 Page ID #:2802




1          This Court having granted Defendant Alex M. Azar II’s Motion for Summary
2    Judgment and denied Plaintiff Silverado Hospice, Inc. and ProCare Hospice, LLC’s
3    Motion for Summary Judgment by Order dated October 30, 2020,
4          IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
5    of Defendant and against Plaintiffs.
6
7    DATED: October 30, 2020
8
9                                                         DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
